PER CURIAM.
Sherry D. Wilson appeals the summary denial of her motion to correct sentence, which we treat as a motion filed pursuant to Florida Rule . of Criminal Procedure 3.850. Although the trial judge denied the motion without an evidentiary hearing, he did not attach to his order any portion of the files or record to refute appellant’s allegation regarding credit for jail time.
Accordingly, we reverse the trial court’s denial of appellant’s motion and remand the case to the trial court. On remand, if the files and records in the case conclusively show that the prisoner is entitled to no relief, such records must be attached to the order denying the motion. In the event the files and records do not refute the appellant’s allegations, the court shall order the state attorney to file an answer within a time certain. After receipt of the answer, the court shall determine whether an evi-dentiary hearing is required. If the court should again deny appellant’s motion, she has thirty days in which to appeal.
Reversed and remanded.
RYDER, A.C.J., and SCHOONOVER and HALL, JJ., concur.